DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, see pages 14-17, with respect to the rejection of claim 1 under 35 U.S.C. 102 have been fully considered but they are not persuasive. Applicant argues that Ishii fails disclose an absolute increase in the temperature of the IGBT 4. However, it most nearly appears that Applicant’s narrowly interprets the absolute increase as a change in an absolute value. Ishii discloses, for example, monitoring an absolute increase in a temperature parameter [see Ishii paragraphs 0040-0041, 0043]. In response to applicant's argument that Ishii does not disclose determining whether a level of deterioration of the switching circuit is within an acceptable level, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Ishii performs the comparison between the absolute increase and the detection threshold and thus provides an indication of the level of deterioration in the switching circuit. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii (US Patent Application Publication 2018/0097514).
Regarding claim 1, Ishii discloses an ignition apparatus for controlling energization of a primary winding of an ignition coil (3) to accordingly generate an ignition voltage across a secondary winding of the ignition coil [0002, where ignition coils have a primary winding and a secondary winding], the ignition apparatus comprising: 
a switching circuit comprising a switch (4) connected to the primary winding; and
a control circuit comprising: 
a driver (2) configured to control energization of the switch in response to an energization command signal inputted thereto;
an overtemperature protection circuit (7) configured to: 
monitor a temperature parameter representing a temperature of the switch [0040];
cause the driver to energize the switch upon determination that the temperature of the switch obtained based on the monitored temperature parameter is lower than or equal to a predetermined prevention temperature [0019, 0040, where the overheat detection circuit 7 obtains temperature information on the IGBT 4 and ECU 2 forcibly turns off the IGBT 4 when the overheat detection circuit exceeds its temperature threshold and allows current Ic to flow to the IGBT 4 below the temperature threshold]; and
cause the driver to shut down the energization of the switch upon determination that the temperature of the switch obtained based on the monitored temperature parameter is higher than the predetermined prevention temperature [0019, 0040, where the overheat detection circuit 7 obtains temperature information on the IGBT 4 and ECU 2 forcibly turns off the IGBT 4 when the overheat detection circuit exceeds its temperature threshold and allows current Ic to flow to the IGBT 4 below the temperature threshold]; and
a deterioration determination circuit (11) configured to perform a deterioration determination task of: 
monitoring an absolute increase in the temperature parameter during a predetermined deterioration detection period that has been started since the energization command signal being inputted to the control circuit [0020, the threshold voltage of the current limiting circuit is increased during a deterioration detection period during which the current is being limited by the circuit]; and
performing a comparison between the absolute increase in the temperature parameter and a predetermined deterioration detection threshold to thereby determine whether a level of deterioration of the switching circuit is within an acceptable level [0043, temperature parameter is compared to a second threshold to suppress heat generation when an abnormal operation lasts for a prolonged period of time; the term deterioration has been broadly construed as being indicated as a control based on the comparison between the absolute increase in the temperature parameter and  the predetermined deterioration detection threshold]. 
Regarding claim 3, Ishii further discloses wherein: 
the deterioration detection period is set within a duration of the energization command signal inputted to the control circuit [0020, 0039]; 
the deterioration detection threshold is set such that the level of deterioration of the switching circuit becomes higher than the acceptable level before the temperature of the switch obtained based on the monitored temperature parameter becomes higher than the predetermined prevention temperature [0043, the acceptable level is lower than the predetermined prevention temperature]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US Patent Application Publication 2018/0097514) in view of Taguchi (US Patent Application Publication 2016/0260650).
Regarding claim 2, Ishii discloses the apparatus of claim 1 as discussed above and further discloses wherein: 
the deterioration determination circuit is configured to output a deterioration detection signal to the driver upon determination that the level of deterioration of the switching circuit is higher than the acceptable level [0038-0039]. 
Ishii does not disclose the driver is configured to shut down energization of the switch in response to receiving the deterioration detection signal. 
Taguchi discloses a driver configured to shut down energization of the switch in response to receiving a deterioration detection signal [0009]. 
Taguchi teaches that turning off energization to the switch after receiving information about a deterioration in cooling of the switch makes it possible to restrain overheating of the switch, associated diodes and connected drivers [0010-0011]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the temperature sensors and driver that shut down energization of a switch in response to receiving a deterioration detection signal with the switch disclosed by Ishii because the combination can be used to restrain overheating of a plurality of semiconductor elements when cooling is ineffective. 
 Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US Patent Application Publication 2018/0097514) in view of Taguchi (US Patent Application Publication 2016/0260650) and further in view of Yoshimura (US Patent Application Publication 2013/0060499).
Regarding claim 4, Ishii, as modified by Taguchi, discloses the apparatus of claim 2 as discussed above. Ishii further discloses the deterioration determination circuit comprises: 
a generator (5) configured to trigger generation of the predetermined deterioration period in response to the energization command signal being inputted to the control circuit [0011, 0031]; 
a calculation circuit configured to: 
calculate an initial value of the temperature parameter at the input of the energization command to the control circuit [0043]; and
calculate, based on change of the temperature parameter from the initial value of the temperature parameter at the input of the energization command signal to the control circuit, the absolute increase in the temperature parameter [0043]. 
Ishii does not disclose a comparator or a filter circuit. 
Yoshimura discloses a comparator (2201) configured to compare an absolute increase in a temperature parameter with a deterioration detection threshold to accordingly output a deterioration detection signal to a driver (2124) upon determination that the absolute increase in the temperature parameter is higher than a deterioration detection threshold [0024, 0034-0036]; and
a filter circuit (94) configured to enable the deterioration detection signal to be passed therethrough to the driver within a deterioration detection period [0133].
	Yoshimura teaches that the filter circuit has the function of smoothing the deterioration detection signal so that it can be used as a DC signal [0133] and teaches that the comparator has the function of comparing two signals and outputting a signal based on the comparison [0039]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the filter circuit and comparator disclosed by Yoshimura with the apparatus disclosed by Ishii to smooth the deterioration detection signal for use as a DC signal and to predictably perform the comparison between the signal and threshold disclosed by Ishii. 
Regarding claims 5-6, Ishii, as modified by Taguchi, discloses the apparatus of claim 2 as discussed above, but does not disclose wherein: the deterioration determination circuit has at least one of: 
a first function of notifying the deterioration detection signal to an external apparatus; and
a second function of storing information about the outputting of the deterioration detection signal. 
Taguchi discloses a deterioration determination circuit that has at least one of: 
a first function of notifying the deterioration detection signal to an external apparatus (4a) [0136, as shown in Figure 4]; and
a second function of storing information about the outputting of the deterioration detection signal [0179];
wherein: 
the deterioration determination circuit has the second function of storing the information about the outputting of the deterioration detection signal [0179]; and
an overtemperature protection circuit (108, 13, 14) is configured to output, to the driver, an overtemperature detection signal upon determination that the temperature of a switch (5) obtained based on a monitored temperature parameter is higher than a predetermined prevention temperature [0042], 
the second function of the deterioration determination circuit stores, in addition to the information about the outputting of the deterioration detection signal, another information about the outputting of the overtemperature detection signal [0179]. 
Taguchi teaches that the apparatus is used in the electronic systems of vehicles and like devices [0003] and thus, for example, deterioration information would be useful to a driver of a vehicle. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the first and second functions disclosed by Taguchi with the apparatus disclosed by Ishii where such apparatus is used in a motor vehicle to enable the information to be displayed and retrieved by a driver of the vehicle. 
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US Patent Application Publication 2018/0097514) in view of Shimizu (US Patent Application Publication 2019/0356128).
Regarding claims 7-8, Ishii discloses the apparatus of claim 1 as discussed above wherein: 
the control circuit is configured to receive the energization command signal being cyclically inputted thereto [0039]; and 
the deterioration determination circuit is configured to: 
perform the deterioration determination task for each cycle of the energization command signal being inputted to the control circuit to thereby output a deterioration detection signal upon determination that the level of deterioration of the switching circuit is higher than the acceptable level for at least one cycle of the energization command signal being inputted to the control circuit [0043]. 
Ishii does not disclose the deterioration determination circuit is configured to: count the number of times the deterioration detection signal is outputted during the cycles of the energization command signal being inputted to the control circuit; and
generate a definitive deterioration detection signal upon determination that the counted number has reached a predetermined number. 
Shimizu discloses a deterioration determination circuit (14b) configured to: 
count a number of times a deterioration detection signal is outputted during cycles of an energization command signal being input to a control circuit [0037, 0039, 0068-0069]; and
generate a definitive deterioration detection signal upon determination that the counted number has reached a predetermined number [0037, 0039, 0068-0069];
generate the definitive deterioration detection signal upon determination that the counted number has reached the predetermined number for a current cycle of the energization command signal being inputted to the control circuit [0037, 0039, 0068-0069];
output the definitive deterioration detection signal to the driver for the current cycle of the energization command signal being inputted to the control circuit [0010]; and
the driver is configured to shut down the energization of the switch in response to receiving the definitive deterioration detection signal [0010]. 
Shimizu teaches that the deterioration can be detected whether the count calculation circuit 14b is included or not and teaches that it may be freely selected as necessary [0081]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the deterioration determination circuit disclosed by Shimizu with the apparatus disclosed by Ishii because the deterioration can be predictably detected whether or not the circuit is included or not and it may be freely selected as necessary. 
Regarding claim 9, Ishii, as modified by Shimizu, discloses the apparatus of claim 7 as discussed above. Ishii does not disclose the deterioration determination circuit configured to generate the definitive deterioration detection signal based on the counted number. 
Shimizu discloses a deterioration determination circuit (14b) configured to: 
generate the definitive deterioration detection signal upon determination that the counted number has reached the predetermined number for a current cycle of the energization command signal being inputted to the control circuit [0037, 0039, 0068-0069];
permit energization of the switch for the current cycle of the energization command signal being inputted to the control circuit [0010]; and
output the definitive deterioration detection signal to the driver for each of subsequent cycles of the energization command signal being inputted to the control circuit after the current cycle [0010]; and
the driver is configured to shut down the energization of the switch in response to receiving the definitive deterioration detection signal outputted for each of the subsequent cycles [0010]. 
Shimizu teaches that the deterioration can be detected whether the count calculation circuit 14b is included or not and teaches that it may be freely selected as necessary [0081]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the deterioration determination circuit disclosed by Shimizu with the apparatus disclosed by Ishii for the reasons specified in reference to claim 7 above. 
Claim(s) 10-12, 14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US Patent Application Publication 2018/0097514) in view of Manika (US Patent Number 7,486,099).
Regarding claim 10, Ishii discloses the apparatus of claim 1 wherein Ishii further discloses the overtemperature protection circuit that shuts down the switching circuit as discussed above. Ishii does not explicitly disclose the deterioration determination circuit is configured to determine whether the level of deterioration of the switching circuit is within the acceptable level before the switch is shut down. 
Manika discloses a deterioration determination circuit that is configured to determine whether a level of deterioration of the switching circuit is within an acceptable level before the switch is shut down (Col. 6, lines 23-31). 
Manika teaches that the testing system provides increased reliability over conventional systems (Col. 8, lines 35-50) and therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the overtemperature protection circuit disclosed by Ishii to respond to the level of deterioration as disclosed by Manika to increase the reliability of the ignition apparatus by determining and responding to a level of deterioration in the switching circuit. 
Regarding claim 11, Ishii discloses the apparatus of claim 1 as discussed above and further discloses the deterioration determination circuit is further configured to detect that the absolute increase in the temperature parameter of the switch becomes higher than the predetermined deterioration detection threshold even if a value of the temperature parameter itself is lower than the predetermined prevention temperature [0020, 0043]. Ishii does not disclose detecting the absolute value of the change in the temperature parameter and comparing that to the predetermined deterioration detection threshold. 
Manika discloses a power transistor testing system that performs the functions or steps of monitoring an absolute value of a change in a temperature parameter during a predetermined deterioration detection period that has been started since an energization command signal is input to a control circuit (Col. 5, lines 21-36) (Col. 7, lines 3-17, as shown in Figure 3); and performing a comparison between the absolute value of the change in the temperature parameter and a predetermined deterioration detection threshold to thereby determine whether a level of deterioration of a switching circuit is within an acceptable level (Col. 5, lines 21-36) (Col. 7, lines 29-40) (Col. 7, line 60-Col. 8, line 43). 
Manika teaches that the testing system provides increased reliability over conventional systems (Col. 8, lines 35-50) and suggests that the testing system functions equally whether the threshold is in the form of an absolute value, a percentage value, a single value or a range of values (Col. 5, lines 21-36). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the deterioration determination task disclosed by Ishii so that the absolute value of a temperature parameter is compared to a threshold as disclosed by Manika because it would be obvious to try one of a number of possible forms of comparisons that would equally indicate deterioration and to provide increased reliability to the ignition apparatus. 
Regarding claim 12, Ishii discloses an ignition apparatus for controlling energization of a primary winding of an ignition coil (3) to accordingly generate an ignition voltage across a secondary winding of the ignition coil [0002, where ignition coils have a primary winding and a secondary winding], the ignition apparatus comprising: 
a switching circuit comprising a switch (4) connected to the primary winding; and
a control circuit comprising: 
a driver (2) configured to control energization of the switch in response to an energization command signal inputted thereto;
an overtemperature protection circuit (7) configured to: 
monitor a temperature parameter representing a temperature of the switch [0040];
cause the driver to energize the switch upon determination that the temperature of the switch obtained based on the monitored temperature parameter is lower than or equal to a predetermined prevention temperature [0019, 0040, where the overheat detection circuit 7 obtains temperature information on the IGBT 4 and ECU 2 forcibly turns off the IGBT 4 when the overheat detection circuit exceeds its temperature threshold and allows current Ic to flow to the IGBT 4 below the temperature threshold]; and
cause the driver to shut down the energization of the switch upon determination that the temperature of the switch obtained based on the monitored temperature parameter is higher than the predetermined prevention temperature [0019, 0040, where the overheat detection circuit 7 obtains temperature information on the IGBT 4 and ECU 2 forcibly turns off the IGBT 4 when the overheat detection circuit exceeds its temperature threshold and allows current Ic to flow to the IGBT 4 below the temperature threshold]; and
a deterioration determination circuit (11) configured to perform a deterioration determination task of: 
monitoring an absolute increase in the temperature parameter during a predetermined deterioration detection period that has been started since the energization command signal being inputted to the control circuit [0020, the threshold voltage of the current limiting circuit is increased during a deterioration detection period during which the current is being limited by the circuit]; and
performing a comparison between the absolute increase in the temperature parameter and a predetermined deterioration detection threshold to thereby determine whether a level of deterioration of the switching circuit is within an acceptable level [0043, temperature parameter is compared to a second threshold to suppress heat generation when an abnormal operation lasts for a prolonged period of time; the term deterioration has been broadly construed as being indicated as a control based on the comparison between the absolute increase in the temperature parameter and  the predetermined deterioration detection threshold]. 
Ishii does not disclose the deterioration determination task comprised of: monitoring an absolute value of a change in the temperature parameter during a predetermined deterioration detection period that has been started since the energization command signal being inputted to the control circuit; and performing a comparison between the absolute value of the change in the temperature parameter and a predetermined deterioration detection threshold to thereby determine whether a level of deterioration of the switching circuit is within an acceptable level. 
Manika discloses a power transistor testing system that performs the functions or steps of monitoring an absolute value of a change in a temperature parameter during a predetermined deterioration detection period that has been started since an energization command signal is input to a control circuit (Col. 5, lines 21-36) (Col. 7, lines 3-17, as shown in Figure 3); and performing a comparison between the absolute value of the change in the temperature parameter and a predetermined deterioration detection threshold to thereby determine whether a level of deterioration of a switching circuit is within an acceptable level (Col. 5, lines 21-36) (Col. 7, lines 29-40) (Col. 7, line 60-Col. 8, line 43). 
Manika teaches that the testing system provides increased reliability over conventional systems (Col. 8, lines 35-50) and suggests that the testing system functions equally whether the threshold is in the form of an absolute value, a percentage value, a single value or a range of values (Col. 5, lines 21-36). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the deterioration determination task disclosed by Ishii so that the absolute value of a temperature parameter is compared to a threshold as disclosed by Manika, because it would be obvious to try one of a number of possible forms of comparisons that would equally indicate deterioration and to provide increased reliability to the ignition apparatus. 
Regarding claim 14, Ishii further discloses wherein: 
the deterioration detection period is set within a duration of the energization command signal inputted to the control circuit [0020, 0039]; 
the deterioration detection threshold is set such that the level of deterioration of the switching circuit becomes higher than the acceptable level before the temperature of the switch obtained based on the monitored temperature parameter becomes higher than the predetermined prevention temperature [0043, the acceptable level is lower than the predetermined prevention temperature]. 
Regarding claim 18, Ishii, as modified by Manika, discloses the apparatus of claim 12 wherein Ishii further discloses the overtemperature protection circuit that shuts down the switching circuit as discussed above. Ishii does not explicitly disclose the deterioration determination circuit is configured to determine whether the level of deterioration of the switching circuit is within the acceptable level before the switch is shut down. 
Manika discloses a deterioration determination circuit that is configured to determine whether a level of deterioration of the switching circuit is within an acceptable level before the switch is shut down (Col. 6, lines 23-31). 
Manika teaches that the testing system provides increased reliability over conventional systems (Col. 8, lines 35-50) and therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the overtemperature protection circuit disclosed by Ishii to respond to the level of deterioration as disclosed by Manika for the reasons specified in reference to claim 12 above. 
Regarding claim 19, Ishii, as modified by Manika, discloses the apparatus of claim 12. Ishii further discloses the deterioration determination circuit is further configured to detect that the absolute increase in the temperature parameter of the switch becomes higher than the predetermined deterioration detection threshold even if a value of the temperature parameter itself is lower than the predetermined prevention temperature [0020, 0043]. Ishii does not disclose detecting the absolute value of the change in the temperature parameter and comparing that to the predetermined deterioration detection threshold. 
Manika discloses a power transistor testing system that performs the functions or steps of monitoring an absolute value of a change in a temperature parameter during a predetermined deterioration detection period that has been started since an energization command signal is input to a control circuit (Col. 5, lines 21-36) (Col. 7, lines 3-17, as shown in Figure 3); and performing a comparison between the absolute value of the change in the temperature parameter and a predetermined deterioration detection threshold to thereby determine whether a level of deterioration of a switching circuit is within an acceptable level (Col. 5, lines 21-36) (Col. 7, lines 29-40) (Col. 7, line 60-Col. 8, line 43). 
Manika teaches that the testing system provides increased reliability over conventional systems (Col. 8, lines 35-50) and suggests that the testing system functions equally whether the threshold is in the form of an absolute value, a percentage value, a single value or a range of values (Col. 5, lines 21-36). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the deterioration determination task disclosed by Ishii so that the absolute value of a temperature parameter is compared to a threshold as disclosed by Manika for the reasons specified in reference to claim 12 above. 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US Patent Application Publication 2018/0097514) in view of Manika (US Patent Number 7,486,099) and further in view of Taguchi (US Patent Application Publication 2016/0260650).
Regarding claim 13, Ishii discloses the apparatus of claim 12 as discussed above and further discloses wherein: 
the deterioration determination circuit is configured to output a deterioration detection signal to the driver upon determination that the level of deterioration of the switching circuit is higher than the acceptable level [0038-0039]. 
Ishii does not disclose the driver is configured to shut down energization of the switch in response to receiving the deterioration detection signal. 
Taguchi discloses a driver configured to shut down energization of the switch in response to receiving a deterioration detection signal [0009]. 
Taguchi teaches that turning off energization to the switch after receiving information about a deterioration in cooling of the switch makes it possible to restrain overheating of the switch, associated diodes and connected drivers [0010-0011]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the temperature sensors and driver that shut down energization of a switch in response to receiving a deterioration detection signal with the switch disclosed by Ishii because the combination can be used to restrain overheating of a plurality of semiconductor elements when cooling is ineffective. 
 Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US Patent Application Publication 2018/0097514) in view of Manika (US Patent Number 7,486,099) in view of Taguchi (US Patent Application Publication 2016/0260650) and further in view of Yoshimura (US Patent Application Publication 2013/0060499).
Regarding claim 15, Ishii, as modified by Manika and Taguchi, discloses the apparatus of claim 13 as discussed above. Ishii further discloses the deterioration determination circuit comprises: 
a generator (5) configured to trigger generation of the predetermined deterioration period in response to the energization command signal being inputted to the control circuit [0011, 0031]; 
a calculation circuit configured to: 
calculate an initial value of the temperature parameter at the input of the energization command to the control circuit [0043]; and
calculate, based on change of the temperature parameter from the initial value of the temperature parameter at the input of the energization command signal to the control circuit, the absolute increase in the temperature parameter [0043]. 
Ishii does not disclose a comparator or a filter circuit. 
Yoshimura discloses a comparator (2201) configured to compare an absolute increase in a temperature parameter with a deterioration detection threshold to accordingly output a deterioration detection signal to a driver (2124) upon determination that the absolute increase in the temperature parameter is higher than a deterioration detection threshold [0024, 0034-0036]; and
a filter circuit (94) configured to enable the deterioration detection signal to be passed therethrough to the driver within a deterioration detection period [0133].
	Yoshimura teaches that the filter circuit has the function of smoothing the deterioration detection signal so that it can be used as a DC signal [0133] and teaches that the comparator has the function of comparing two signals and outputting a signal based on the comparison [0039]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the filter circuit and comparator disclosed by Yoshimura with the apparatus disclosed by Ishii to smooth the deterioration detection signal for use as a DC signal and to predictably perform the comparison between the signal and threshold disclosed by Ishii. 
Regarding claims 16-17, Ishii, as modified by Manika and Taguchi, discloses the apparatus of claim 13 as discussed above, but does not disclose wherein: the deterioration determination circuit has at least one of: 
a first function of notifying the deterioration detection signal to an external apparatus; and
a second function of storing information about the outputting of the deterioration detection signal. 
Taguchi discloses a deterioration determination circuit that has at least one of: 
a first function of notifying the deterioration detection signal to an external apparatus (4a) [0136, as shown in Figure 4]; and
a second function of storing information about the outputting of the deterioration detection signal [0179];
wherein: 
the deterioration determination circuit has the second function of storing the information about the outputting of the deterioration detection signal [0179]; and
an overtemperature protection circuit (108, 13, 14) is configured to output, to the driver, an overtemperature detection signal upon determination that the temperature of a switch (5) obtained based on a monitored temperature parameter is higher than a predetermined prevention temperature [0042], 
the second function of the deterioration determination circuit stores, in addition to the information about the outputting of the deterioration detection signal, another information about the outputting of the overtemperature detection signal [0179]. 
Taguchi teaches that the apparatus is used in the electronic systems of vehicles and like devices [0003] and thus, for example, deterioration information would be useful to a driver of a vehicle. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the first and second functions disclosed by Taguchi with the apparatus disclosed by Ishii where such apparatus is used in a motor vehicle to enable the information to be displayed and retrieved by a driver of the vehicle. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747